Citation Nr: 0619532	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied service connection 
for a left knee injury.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
left knee disability, first demonstrated many years after 
service, and his active service.


CONCLUSION OF LAW

A left knee injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter to the veteran in July 2003, the RO provided 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but not with 
notice of what type of information and evidence was needed to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The July 2003 letter described what evidence VA would be 
responsible for providing and what evidence VA would assist 
the veteran in obtaining.  The RO also requested that the 
veteran provide information relating to any treatment for the 
claimed disability and any medical evidence relating the left 
knee condition to service.  This notice was provided to the 
veteran prior to the initial unfavorable rating decision in 
January 2004.  As the notification informed the veteran of 
the requirements of a service connection claim and was 
provided prior to the initial unfavorable decision, the Board 
finds that the requirements of the duty to notify have been 
met.
 



B.	Duty to Assist

The RO has obtained service medical records, VA outpatient 
treatment records and private treatment records related to 
this claim.  The veteran has not since identified outstanding 
records that are relevant to the development of this claim.   

A medical opinion or examination is necessary when the 
evidence either establishes that the veteran suffered an 
event or disease in service or has a disease which manifested 
during a presumptive period and the evidence indicates that 
the claimed disability or symptoms may be associated with the 
established injury, event or disease or another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).  In 
this case, no such examination was necessary, as the evidence 
does not indicate that the veteran's left knee injury is 
associated with an in-service injury or event. 

As the record contains service, VA and private medical 
records and no relevant outstanding medical records have been 
identified, the Board finds that the RO has satisfied the 
duty to assist the veteran.

I.  Analysis of Claim

The veteran seeks service connection for a left knee injury.  
He claims that he injured his left knee during service while 
climbing a ladder.

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records shows no 
diagnosis of a left knee injury in service.  No conditions 
were noted upon entry into service.  In a statement in 
support of this claim, the veteran claims that the knee 
injury occurred in 1944.  He states that he was put on light 
duty and used crutches.  The record reflects that the veteran 
complained of left ankle pain in April 1945.  The Navy 
physician noted considerable pain and swelling and diagnosed 
a probable ankle sprain.  The evidence indicates that this 
injury was acute and transitory and resolved within a period 
of days.  There were no other complaints related to the left 
leg or left knee during service.  The veteran's separation 
exam was normal, with no conditions noted.  

The evidence includes private treatment records and VA 
outpatient records.  The veteran states that he had knee 
surgery in 1950; however no records of that surgery are in 
evidence.  The first post-service evidence of treatment for 
the claimed condition is the January 1960 record of surgery 
for a torn meniscus of the left knee.  Medical  records of 
the January 1960 procedure reflect that the veteran reported 
severely spraining his knee approximately three months prior 
to the surgery.  

A June 2002 record from a private physician reveals a 
diagnosis of chondrocalcinosis of the left knee.  VA and 
private medical records, dated from 2002 to 2003, also 
demonstrate complaints of pain in the left knee.  None of 
these medical records relate the condition to an in-service 
injury or incident.

November 2003 outpatient medical records from VAMC Albany 
reflect that the veteran related his history of left knee 
pain to an in-service injury.  A physician's recorded account 
is not to be taken for a medical opinion that the injury is 
service-related, as the account is based solely on the 
veteran's account of his medical history.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The Board has carefully reviewed the evidence and finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  While the veteran has reported 
a left knee injury in service, there is no medical evidence 
tat he developed any left knee disorder in service, and no 
medical opinion has related the current left knee condition 
to his service.  While the veteran has related his opinion 
that the injury occurred in service, he is not a medical 
professional.  Evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own assertion is not sufficient to provide a nexus 
to service.  Therefore, as there is no evidence that the 
condition occurred in service and no medical opinion linking 
the condition to service, the claim is denied.


ORDER

Service connection for a left knee injury is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


